ORDER
PER CURIAM.
Movant Joseph F. Miles was convicted of one count of resisting arrest, Section 575.150, RSMo 1994, after entering a guilty plea. He now appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s determination is not clearly erroneous. Rule 24.035(k). No prece-dential or jurisprudential purpose would be served by an extended opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 84.16(b).